JOINT VENTURE AGREEMENT




THIS JOINT VENTURE AGREEMENT ("Agreement"), made and entered into as of this 5th
day of May, 2009,  by and between Global Ecology Corporation ( f/k/a Homeland
Security Network Inc.), a Nevada corporation, with offices at 140 Smith Street,
Keasbey New Jersey, 08832 (“GEC”) and Chain Rule Environmental, LLC, a New York
limited liability corporation, with offices at 130 Sunset Avenue, Island Park,
New York 11558,  (“CRE”), collectively referred as the “Parties”.




ARTICLE I GENERAL PROVISIONS




1.01 Business Purpose.  The business of the Joint Venture shall be to execute
and manage several separate projects in the Philippines.  The projects are as
follows:




1) Decontamination of the Pasig River and bodies of water which feed into the
river.

2) Sludge clean up of the Pasig River.

3) The management of facilities for the production of soil using GEC’s
technology

                     from Huma-Clean, LLC.

                4) Introduction of GEC’s Mobile Water Purification System to the
Philippines

    

Once these projects are under way both parties agree to seek out other mutually
beneficial projects in the Philippines and elsewhere throughout Southeast Asia.
 As opportunities are identified and contracts entered into, they will be added
as an addendum to this Joint Venture Agreement and will be governed in
accordance with this document.




1.02 Term of the Agreement.  This Joint Venture shall commence on the date first
above written and shall continue in existence until terminated, liquidated, or
dissolved by law or as hereinafter provided.  It is understood, that this Joint
Venture will terminate at the completion of the projects listed in 1.01.  It is
the intention of the Parties to automatically extend this Joint Venture
Agreement in term each time a new project is identified and added to this
Agreement by addendum for the term required to complete that project. However,
based on the parties initial proposals, it contemplated that some or all of the
projects will continue as long as they are viable and ongoing service is
required by the company/end user or agency of the Philippine government.




ARTICLE II  GENERAL DEFINITIONS




The following comprise the general definitions of terms utilized in this
Agreement:




2.01 Affiliate.  An Affiliate of an entity is a person that, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control of such entity.




2.02 Capital Contribution(s).  The capital contribution to the Joint

Venture actually made by the Parties is defined as cash contributions in the
form of equity and/or debt.  It is understood the funding for this project will
be in the amount of $2,500,000 but the Parties have agreed that an initial
amount of $50,000 will be advanced as seed money for set up and testing for the
projects identified in 1.01.   If the form of funding is a loan, it will be
re-paid out of proceeds of this venture and will be used exclusively for the
purpose as outlined in 1.01.







 ARTICLE III  OBLIGATIONS OF THE JOINT VENTURERS




3.01 Obligations.  The Parties will have joint responsibility for financial
decisions and expenditures of the Joint Venture.  CRE will be responsible for
the on-site operations of the business and will disburse funds according to a
budget pre-approved by the Parties. Any expenditure of funds not previously
approved by the parties will be submitted for approval at the time of the
request.




3.02  Responsibilities.  GEC will provide all of its products to the Joint
Venture for use in the areas contemplated by this agreement along with the
necessary consultants, scientists, and financial expertise that is needed by the
Joint Venture.  CRE will provide the funding for the Joint Venture for the
testing and implementation of its products and services.  This funding will
include but not be limited to; the set up of testing on site, construction of
facilities, operational working capital, marketing expenses and agreed upon
travel and fees to accomplish the goals of the Joint Venture.




ARTICLE IV  ALLOCATIONS




4.01 Profits and Losses.  Commencing on the date hereof and ending on the
termination of the business of the Joint Venture, all profits, losses and other
allocations to the Joint Venture shall be allocated as follows: 50% to GEC and
50% to CRE. Profits are defined herein as the excess cash after payment of the
direct expenses of the Joint Venture. Direct Expenses will be defined in detail
as part of the budget to be agreed upon by the Parties. Disbursements of the
Joint Venture proceeds after expenses will be distributed at the end of each
quarter.




ARTICLE V  RIGHTS AND DUTIES OF THE JOINT VENTURERS




5.01 Business of the Joint Venture. CRE shall have the authority and discretion
in the management and control of the day to day operation of the business of the
Joint Venture for the purposes herein stated and shall make all decisions
affecting the business of the Joint Venture provided both parties have
pre-approved or jointly agreed on such actions in advance and it is in the clear
best interest of the venture.  CRE will not make any decisions that would in any
way benefit CRE in any way to the detriment of GEC.   As such, any action taken
shall constitute the act of, and serve to bind, the Joint Venture. CRE shall
manage and control the affairs of the Joint Venture to the best of its ability
and shall use its best efforts to carryout the business of the Joint Venture.  




ARTICLE VI  AGREEMENTS WITH THIRD PARTIES AND WITH AFFILIATES OF THE JOINT

VENTURERS




6.01 Validity of Transactions.  Affiliates of the parties to this Agreement may
be engaged to perform services for the Joint Venture.  The validity of any
transaction, agreement or payment involving the Joint Venture and any Affiliates
of the parties to this Agreement otherwise permitted by the terms of this
Agreement shall not be affected by reason of the relationship between them and
such Affiliates or the approval of said transactions, agreement or payment.




6.02 Other Business of the Parties to this Agreement.  The parties to this
Agreement and their respective Affiliates may have interests in businesses other
than the Joint Venture business.  The Joint Venture shall not have the right to
the income or proceeds derived from such other business interests even if they
are competitive with the Joint Venture business, unless such business interests
shall be in the Philippines.  







ARTICLE VII PAYMENT OF EXPENSES




7.01 Expenses. All expenses of the Joint Venture shall be paid by CRE out of the
proceeds of the operation and all residual income will be divided as described
in Section 4.01.  A complete accounting of all income and expenses will be
provided to GEC by CRE on a weekly basis.
















ARTICLE VIII INDEMNIFICATION OF THE JOINT VENTURERS




8.01 Indemnification. The parties to this Agreement shall have no liability to
the other for any loss suffered which arises out of any action or inaction if,
in good faith, it is determined that such course of conduct was in the best
interests of the Joint Venture and such course of conduct did not constitute
gross negligence or willful misconduct.  The parties to this Agreement shall
each be indemnified by the other against losses, judgments, liabilities,
expenses and amounts paid in settlement of any claims sustained by it in
connection with the Joint Venture.




ARTICLE IX DISSOLUTION




9.01 Events of the Joint Venturers.  The Joint Venture shall be dissolved upon
the happening of any of the following events: (a) The adjudication of bankruptcy
(b) Filing of a petition pursuant to a Chapter of the Federal Bankruptcy Act (c)
Withdrawal or removal of either of the parties (d) The sale or other
disposition, not including an exchange of all, or substantially all, of the
Joint Venture assets (e) Mutual agreement of the Parties  




ARTICLE X MISCELLANEOUS PROVISIONS




10.01 Books and Records.  The Joint Venture shall keep adequate books and
records at its place of business, 140 Smith Street, Suite 200, Keasbey New
Jersey, 08832 setting forth a true and accurate account of all business
transactions arising out of and in connection with the

conduct of the Joint Venture.




10.02 Validity.  In the event that any provision of this Agreement shall be held
to be invalid, the same shall not affect in any respect whatsoever the validity
of the remainder of this Agreement.




10.03 Integrated Agreement.  This Agreement constitutes the entire understanding
and agreement between the parties hereto with respect to the subject matter
hereof, and there are no agreements, understandings, restrictions or warranties
among the Parties other than those set forth herein provided for.




10.04 Headings.  The headings, titles and subtitles used in this Agreement are
for ease of reference only and shall not control or affect the meaning or
construction of any provision hereof.




10.05 Notices.  Except as may be otherwise specifically provided in this
Agreement, all notices required or permitted hereunder shall be in writing and
shall be deemed to be delivered when deposited in the United States mail,
postage prepaid, certified or registered mail, return receipt

requested, addressed to the parties at their respective addresses set forth in
this Agreement or at such other addresses as may be subsequently specified by
written notice.




10.06 Applicable Law and Venue.  This Agreement shall be construed and enforced
under the laws of the State of New York.




10.07 Other Instruments.  The parties hereto covenant and agree that they will
execute each such other and further instruments and documents as are or may
become reasonably necessary or convenient to effectuate and carry out the
purposes of this Agreement.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.  




Global Ecology Corporation                                        Chain Rule
Environmental, LLC

                                                                                         

                                                                                         

/s/ Peter Ubaldi

       /s/ George Dedopolulos                                     Peter D.
Ubaldi, President & CEO                                  George Dedopoulos,
President









